617 F.2d 442
Georgia PATSY, Plaintiff-Appellant,v.FLORIDA INTERNATIONAL UNIVERSITY, BOARD OF REGENTS of theState of Florida, a body corporate, for and onbehalf of Florida InternationalUniversity, Defendant-Appellee.
No. 79-2965.
United States Court of Appeals, Fifth Circuit.
May 5, 1980.

Appeal from the United States District Court for the Southern District of Florida; Jose A. Gonzalez, Jr., Judge.
Denis Dean, Sr., Miami, Fla., for plaintiff-appellant.
Mahoney, Hadlow & Adams, Jeffrey H. Klink, Jacksonville, Fla., Mahoney, Hadlow & Adams, John W. Kozyak, Miami, Fla., for defendant-appellee.
Before COLEMAN, Chief Judge, and BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON and THOMAS A. CLARK, Circuit Judges.


1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


2
(Opinion Feb. 28, 1980, 5 Cir., 1980, 612 F.2d 946).

BY THE COURT:

3
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


4
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.